Case 4:21-cv-10032-JLK Document 11 Entered on FLSD Docket 07/21/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 4:21-CV-10032-JLK

 KENNETH J. GRIFFITH,

        Plaintiff,

 v.

 PATRICIA GIBSON,

       Defendant.
 ________________________________/

                                 FINAL ORDER OF DISMISSAL

        THIS CAUSE is before the Court on the June 1, 2021 Report and Recommendation

 (“R&R”) (DE 7) of Magistrate Judge Jacqueline Becerra. On June 23, 2021, the Court entered an

 order (DE 9) granting Plaintiff’s motion for extension to file objections. Plaintiff’s objections were

 due by July 16, 2021; none were filed.

        Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (DE 3) was referred to

 Magistrate Judge Jacqueline Becerra. See DE 4. Plaintiff’s pro se Complaint was subject to

 screening under 28 U.S.C. § 1915(e)(2)(B). Upon review, Magistrate Judge Jacqueline Becerra

 found the Complaint is frivolous and fails to state a claim on which relief may be granted. See

 R&R at 4. Further, Magistrate Judge Jacqueline Becerra concluded that even with the benefit of

 amending the Complaint, Plaintiff is unlikely state a claim. Id. The R&R recommends dismissing

 the Complaint with prejudice and denying as moot Plaintiff’s Motion to Leave to Proceed In

 Forma Pauperis. See R&R.
Case 4:21-cv-10032-JLK Document 11 Entered on FLSD Docket 07/21/2021 Page 2 of 2




          Upon consideration of the record and the R&R, the Court finds that the R&R is well-

 reasoned and accurately states the law of the case. Therefore, it is ORDERED, ADJUDGED and

 DECREED that:

       1. Magistrate Judge Jacqueline Becerra’s Report and Recommendation (DE 7) be, and the

          same is, hereby AFFIRMED and ADOPTED as an Order of this Court;

       2. Plaintiff’s Complaint (DE 1) is hereby DISMISSED WITH PREJUDICE pursuant to §

          1915(e)(2)(B);

       3. All pending motions are hereby DENIED as moot; and

       4. The Clerk of Court shall CLOSE this case.

          DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 21st day of July, 2021.




                                             _______________________________
                                             JAMES LAWRENCE KING
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF FLORIDA

 Cc:      Magistrate Judge Jacqueline Becerra
          Kenneth J. Griffith, Pro Se
          Clerk of Court




                                                2
